t c summary opinion united_states tax_court melissa a simonetta petitioner v commissioner of internal revenue respondent docket no 24002-14s filed date melissa a simonetta pro_se john d ellis for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pur- hereinafter all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure suant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner filed the petition in this case in response to a so-called final appeals determination notice_of_determination concerning her request for relief under sec_6015 for each of the taxable years and we must decide whether petitioner is entitled to relief under that section for each of those years we hold that she is findings_of_fact some of the facts have been stipulated and are so found at the time petitioner melissa a simonetta sometimes ms simonetta filed the petition in this case she resided in virginia from around until around the end of ms simonetta worked as a salaried full-time_employee at the american federation of state county mu- nicipal employees afscme a labor_union in washington d c around the time she ceased working for afscme her salary was approximately dollar_figure annually on date ms simonetta and christopher simonetta mr simonetta married in virginia we shall sometimes refer collectively to ms simonetta and mr simonetta as the simonettas ms simonetta and mr simon- etta were married throughout and the simonettas have two children both of whom had health problems during at least the years and around date the simonettas purchased certain real_property in virginia virginia property for dollar_figure the simonettas resided at the virginia property until date when washington mutual bank fore- closed on that property on date shirley t grooms ms grooms mr simonetta’s mother and john e grooms mr grooms ms grooms’ spouse purchased certain real_property in arizona arizona property for dollar_figure we shall refer collectively to ms grooms and mr grooms as the groomses when the groomses purchased the arizona property they intended the simonettas to reside there and to make the payments on the note arizona property note that they had signed in order to finance the purchase of that property around date the simonettas moved to the arizona property the simonettas resided at the arizona property throughout and at certain times while they were residing at the arizona property the si- monettas failed to make certain payments due on the arizona property note as a result the noteholder twice scheduled the arizona property for sale in foreclosure foreclosure sale the first foreclosure sale which was scheduled to take place on date was avoided because the groomses made a payment of approximately dollar_figure on the total amount of the arizona property note that was due and not paid at that time the second foreclosure sale which was scheduled to take place on date was avoided when the groomses made a pay- ment of approximately dollar_figure on the total amount of the arizona property note that was due and not paid at that time during ms simonetta received wage income of dollar_figure from take charge america inc take charge america and a distribution of dollar_figure from prudential retirement retirement distribution ms simonetta trans- ferred the retirement distribution to mr simonetta during ms simonetta who received a general equivalency degree in that year received no wage or other income during ms simonetta received wage income of dollar_figure dollar_figure and dollar_figure from manpower international inc the howroyd wright employment agency and the u s department of commerce respectively ms simonetta received the retirement distribution in connection with her resigning from afscme around the end of throughout at least and mr simonetta owned and oper- ated aerosystems plus llc aerosystems a sole_proprietorship ms simonetta was not involved in the operation of aerosystems ms simonetta believed on the basis of statements that mr simonetta had made to her sometime after the end of that aerosystems’ most successful year since he began operating that busi- ness was ms simonetta further believed on the basis of statements that mr simonetta had made to her sometime after the end of that aerosystems was even more successful during than it had been during during at least and mr simonetta controlled all of the finances of the simonettas’ household during at least those years mr simonetta maintained in his sole name two bank accounts one personal bank account and one business bank account for aerosystems in order to make certain household purchases petitioner was required to ask mr simonetta to sign a personal check or to let her use one of his credit cards for those purchases at certain times while they were living in arizona mr simonetta locked petitioner out of an office in their house where he kept their household financial documents and documents relating to aerosystems the simonettas signed and filed jointly form sec_1040 u s individual_income_tax_return return for their taxable years joint_return joint_return and joint_return that a certified_public_accountant return preparer whom mr simonetta retained had prepared we shall sometimes refer collectively to those joint returns as the joint returns in question included with each of the joint returns in question was a schedule c profit or loss from busi- ness relating to mr simonetta’s sole_proprietorship aerosystems it was mr simonetta not ms simonetta who provided the return preparer with certain information in order to assist him in the preparation of the joint re- turns in question and who met with him at the return preparer’s office regarding that preparation except for signing each of the joint returns in question ms simonetta’s involvement in the preparation and filing of each of the joint returns in question was limited to her giving mr simonetta any form_w-2 wage and tax statement form_w-2 that she received for each of her taxable years and which mr simonetta then provided to the return preparer for use in the preparation of each of the joint_return and the joint_return after the return preparer had completed his preparation of each of the joint returns in ques- tion and mr simonetta had reviewed each of them mr simonetta placed each of the record does not establish whether ms simonetta gave mr simonetta form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc that she received from prudential retirement that was attached to the joint_return and that showed the retirement distribution that she received we presume that she did those returns in front of petitioner and directed her to sign each of them at the time ms simonetta signed each of the joint returns in question she had no mental or physical health problems which prevented her from being able to understand the contents of each of those returns had mr simonetta allowed her to review each of those returns before after or when he directed her to sign each of them ms simonetta was not the victim of spousal abuse or domestic violence during and in the joint_return the simonettas showed inter alia wages of dollar_figure from take charge america taxable pensions and annuities of dollar_figure from the retirement distribution and business income of dollar_figure from aerosystems in that joint_return they claimed a withholding_tax credit of dollar_figure but did not claim any estimated_tax payments because they had not made any esti- mated tax_payments with respect to their taxable_year in the joint re- turn the simonettas showed tax due of dollar_figure the simonettas failed to pay the tax due shown in the joint_return at the time ms simonetta signed the joint_return she was aware that that return showed tax due when ms simonetta signed the joint_return she the simonettas claimed a withholding_tax credit of dollar_figure in the joint_return because prudential retirement had withheld that amount from the retirement distribution understood on the basis of discussions with mr simonetta that he intended to pay the tax due shown in that return at a time not established by the record after the simonettas filed the joint_return mr simonetta told petitioner that he was making payments to and was in good standing with the internal_revenue_service irs in the joint_return the simonettas showed only business income of dollar_figure from aerosystems in that joint_return they claimed no withholding_tax credits because they had none and no estimated_tax payments because they had not made any estimated_tax payments with respect to their taxable_year in the joint_return the simonettas showed tax due of dollar_figure the simon- ettas failed to pay the tax due shown in the joint_return at the time ms simonetta signed the joint_return she was aware that that return showed tax due when ms simonetta signed the joint_return she understood on the basis of discussions with mr simonetta that he intended to pay the tax due shown in that return in the joint_return the simonettas showed inter alia wages of dollar_figure and business income of dollar_figure from aerosystems in that joint re- the wages of dollar_figure that the simonettas showed in the joint_return consisted of the dollar_figure dollar_figure and dollar_figure that manpower international inc the continued turn they claimed a withholding_tax credit of dollar_figure but did not claim any esti- mated tax_payments because they had not made any estimated_tax payments with respect to their taxable_year in the joint_return the simonettas showed tax due of dollar_figure the simonettas failed to pay the tax due shown in the joint_return at the time ms simonetta signed the joint_return she was aware that that return showed tax due when ms simonetta signed the joint_return she understood on the basis of discussions with mr simonetta that he intended to pay the tax due shown in that return on date petitioner filed a petition and thereby commenced a proceeding simonettas’ divorce proceedings in the superior court in maricopa county arizona maricopa county court for a decree dissolving her marriage to mr simonetta on date a trial was held in the simonettas’ divorce pro- ceedings on date the maricopa county court issued a decree of dis- continued howroyd wright employment agency and the u s department of commerce respectively had paid to ms simonetta the simonettas claimed a withholding_tax credit of dollar_figure in the joint_return because manpower international inc and the u s department of com- merce had withheld dollar_figure and dollar_figure respectively or a total of dollar_figure from the re- spective wages that they had paid to ms simonetta during solution of marriage divorce decree the divorce decree ordered in pertinent part it is ordered that father mr simonetta shall be solely liable for indemnify and hold mother petitioner harmless from the following debts and financial obligations one-half the irs debt in the approximate amount of dollar_figure father is not entitled to a reimbursement of amount_paid since the date of service it is further ordered that mother shall be solely liable for indemnify and hold father harmless from the following debts and financial obligations one-half the irs debt father is not entitled to a reimbursement of amount_paid since the date of service on date the irs received from ms simonetta form_8857 re- quest for innocent spouse relief form in which she requested relief under sec_6015 with respect to the simonettas’ taxable years and in that form ms simonetta did not check the box that would have indicated that she had signed each of the joint returns in question under duress on date respondent’s office in covington kentucky covington office which was responsible for processing requests under sec_6015 issued a preliminary determination granting petitioner relief under sec_6015 with respect to the simonettas’ taxable years and mr simonetta the so-called nonrequesting spouse protested that preliminary deter- mination as a result respondent’s covington office transferred ms simonetta’s form_8857 to respondent’s appeals_office in covington kentucky appeals_office the appeals_office denied ms simonetta’s request for relief under sec_6015 with respect to the simonettas’ taxable years and as set forth in the notice_of_determination that that office issued to her the notice_of_determination stated in pertinent part the information we have available does not show you meet the requirements for relief as of the time of the trial in this case ms simonetta was employed as a senior executive assistant at ernst young llp a national accounting firm her annual salary at that time was approximately dollar_figure opinion petitioner bears the burden of proving that she is entitled to the relief under sec_6015 that she is seeking see rule a 132_tc_203 we apply a de novo scope and standard of review in re- viewing a requesting spouse’s request for relief see porter v commissioner t c pincite the parties agree that petitioner is not entitled to relief under sec_6015 or c they disagree over whether she is entitled to relief under sec_6015 for each of the simonettas’ taxable years and it is respondent’s position that ms simonetta is not entitled to the relief under sec_6015 that she is seeking in support of that position respondent called mr simonetta as respondent’s witness at the trial in this case we did not find mr simonetta to be credible we shall not rely on his testimony in order to establish respondent’s position and his that ms simonetta is not entitled to relief under sec_6015 with respect to each of the simonettas’ taxable years and see eg 87_tc_74 sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- respondent concedes that relief is not available to petitioner under sec_6015 or c thereby satisfying sec_6015 taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under sub- section b or c the secretary may relieve such individual of such liability as directed by sec_6015 and as pertinent here the commissioner of internal revenue has prescribed procedures that are applicable for the simonettas’ taxable years and and that are generally used in determining whether it would be inequitable to find the requesting spouse liable for part or all of the unpaid tax in question see revproc_2013_34 sec_4 2013_43_irb_397 while this court is not bound by irs revenue procedures we often look to them for guidance especially when we are presented with the issue of whether to grant a requesting spouse relief under sec_6015 see hollimon v com- missioner tcmemo_2015_157 at see also 136_tc_432 we shall refer collectively to the respective taxes due shown in the joint returns in question and not paid_by the simonettas as well as any additions to and or any penalties on those unpaid taxes and interest as provided by law as the simonettas’ unpaid liabilities in question those procedures include seven threshold conditions threshold conditions that must be satisfied for the requesting spouse to be eligible for equitable relief under sec_6015 see revproc_2013_34 sec_4 i r b pincite- in the instant case respondent does not address let alone dispute that those conditions are satisfied as a result we conclude that respondent has abandoned any argument in this case that the threshold conditions in revproc_2013_34 sec_4 are not met with respect to any of the simonettas’ unpaid liabilities in question where as here respondent has abandoned disputing whether the threshold conditions of revproc_2013_34 sec_4 are satisfied revproc_2013_34 sec_4 i r b pincite sets forth circumstances under which the irs will make streamlined determinations granting equitable relief to the requesting spouse under sec_6015 the requesting spouse is eligible for streamlined determinations granting equitable relief under revproc_2013_34 sec_4 only in cases in which that spouse establishes inter alia that that spouse would suffer economic hardship if relief were not granted see id sec_4 i r b pincite ms simonetta concedes that she would not suffer economic hardship if relief under sec_6015 were not granted to her as a result she does not qualify for streamlined determinations under revproc_2013_34 sec_4 where as here the requesting spouse satisfies the threshold conditions but does not satisfy all of the requirements of revproc_2013_34 sec_4 revproc_2013_34 sec_4 i r b pincite sets forth the following factors to be considered in determining whether a requesting spouse is entitled to relief under sec_6015 whether the requesting spouse is no longer married to the nonrequesting spouse marital status factor whether the requesting spouse would suffer economic hardship if not granted relief economic hardship factor whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the tax_liability knowledge factor whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement legal_obligation factor whether the requesting spouse significantly benefited from the unpaid tax_liability significant benefit factor whether the requesting spouse has made a good_faith effort to comply with the tax laws for the taxable years following the taxable years to which the request for such relief relates compliance factor and whether the requesting spouse was in poor physical or mental health health factor the factors listed above are designed to serve as guides and are not intended to constitute an exclusive list no one factor or a majority of factors necessarily determines the outcome see id i r b pincite with respect to the marital status factor the parties agree that at the time re- spondent made the determination set forth in the notice_of_determination petition- er was no longer married to mr simonetta the marital status factor weighs in favor of relief see id sec_4 a i r b pincite with respect to the economic hardship factor petitioner concedes that she would not suffer economic hardship if relief were not granted the economic hardship factor is neutral see id sec_4 b i r b pincite with respect to the knowledge factor petitioner must establish that she rea- sonably expected mr simonetta to pay the tax due shown in each of the joint re- turns in question at the time each of those returns was filed or within a reasonable_time after the filing of each of those returns see revproc_2013_34 sec_4 c ii i r b pincite respondent contends that p etitioner knew or had reason to know that mr simonetta would not pay the income_tax liabilities reported on their returns for and the joint returns in question in support of that contention respondent maintains that the simonettas’ unpaid medical bills and various foreclosure actions brought against her residence put petitioner on notice that mr simonetta could not pay the tax_liabilities petitioner counters that a t the time the and returns were signed petitioner did not know nor have reason to know that the taxes due would not be paid on the record before us we agree with petitioner’s contentions regarding the knowledge factor on that record we have found facts that support her con- tentions with respect to that factor including the following during at least and mr simonetta controlled all of the finances of the simonettas’ household during at least those years mr simonetta maintained in his sole name two bank accounts one personal bank account and one business bank account for aerosystems in order to make certain household purchases petitioner was re- quired to ask mr simonetta to sign a personal check or to let her use one of his credit cards for those purchases at certain times while they were living in arizona mr simonetta locked petitioner out of an office in their house where he kept their household financial documents and documents relating to aerosystems it was mr simonetta not ms simonetta who provided the return preparer with certain information in order to assist him in the preparation of the joint re- turns in question and who met with him at the return preparer’s office regarding that preparation except for signing each of the joint returns in question ms si- monetta’s involvement in the preparation and filing of each of the joint returns in question was limited to her giving mr simonetta any form_w-2 that she received for each of her taxable years and which mr simonetta then provided to the return preparer for use in the preparation of each of the joint_return and the joint_return after the return preparer had completed his preparation of each of the joint returns in question and mr simonetta had reviewed each of them mr simonetta placed each of those returns in front of petitioner and directed her to sign each of them at the time ms simonetta signed each of the joint returns in question she was aware that each of those returns showed tax due when ms simonetta signed each of the joint returns in question she understood on the basis of discussions with mr simonetta that he intended to pay the tax due shown in each of those re- turns at a time not established by the record after the simonettas filed the joint_return mr simonetta told petitioner that he was making payments to and was in good standing with the irs moreover ms simonetta believed on the basis of statements that mr simonetta had made to her sometime after the end of that aerosystems’ most successful year since he began operating that busi- ness was ms simonetta further believed on the basis of statements that mr see supra note simonetta had made to her sometime after the end of that aerosystems was even more successful during than it had been during on the record before us we find that petitioner reasonably expected mr simonetta to pay the tax due shown in each of the joint returns in question at the time each of those returns was filed or within a reasonable_time after the filing of each of those returns the knowledge factor weighs in favor of relief see revproc_2013_34 sec_4 c with respect to the legal_obligation factor the parties agree that the divorce decree obligated each of the simonettas to pay one-half of the simonettas’ unpaid liabilities in question the legal_obligation factor is neutral see id sec_4 d i r b pincite with respect to the significant benefit factor the parties agree that petitioner did not significantly benefit from not paying the tax due shown in each of the joint returns in question the significant benefit factor is neutral see id sec_4 e with respect to the compliance factor the parties agree that petitioner has complied with the tax laws for the taxable years after the taxable years at issue the compliance factor weighs in favor of relief see id sec_4 f i with respect to the health factor the parties agree that petitioner was at no relevant time in poor physical or mental health the health factor is neutral see id sec_4 g i r b pincite based upon our examination of the entire record before us we find that petitioner has carried her burden of establishing that it would be inequitable to hold her liable for the simonettas’ unpaid liabilities in question on that record we further find that petitioner has carried her burden of establishing that she is en- titled to relief under sec_6015 with respect to those respective unpaid liabilities for the simonettas’ taxable years and we have considered all the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for petitioner
